DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the open and hollow ends of the horizontal member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations "the tube” and “the cylindrical tube".  There is insufficient antecedent basis for these limitations in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (US 5,456,364).
Lambert (fig. 1-5) teaches a vibratory screen assembly system and method for classifying and separating aggregate materials into two or more size-segregated portions, the screen assembly comprising:
(re: claims 1, 16) a rigid frame having a pair of elongate side members (near 14) that are spaced apart and held in a generally parallel relationship to each other such that a space is provided between the elongate side members (fig. 1-2);
 a tappet assembly extending horizontally across the space and between the elongate side members of the rigid frame, the tappet assembly including:
 a horizontal member (near 60, 64) having opposing ends secured to the frame (fig. 1-2); and
 a separate vibrator motor disposed at each of the opposing ends of the horizontal member and forming a cooperative pair of vibrator motors that vibrate in conjunction with one another to induce vibrations in the horizontal member (near 54, 58);
 a screen (20) placed over the tappet assembly, the screen providing a screening medium having a mesh size that is configured to separate aggregate materials placed onto the screen into two separate size-segregated portions (fig. 3A, 3B; col. 4),
 wherein, the screen vibrates as the horizontal member vibrates and, as the screen vibrates, aggregate material that is smaller than the mesh size passes through the screening medium and aggregate material that is larger than the mesh size does not pass through the screening medium (Id.);
 (re: claim 5) a plurality of a tappet assemblies each extending horizontally across the space and between the elongate side members of the rigid frame, wherein one or more screens are placed over the plurality of tappet assemblies to substantially fill the space within the frame (fig. 1).
(re: claims 19-20) The claimed method steps are performed in the normal operation of the device cited above (Cf. fig. 3-4 showing system mounted in operational configuration; col. 5, teaching that motor control circuit allows operator can adjust frequency and amplitude of the screen vibrations, wherein “vibrators may be adjusted in order to impart the ideal amplitude at various locations along the screening material”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 5,456,364) in view of Maynard (US 5,232,099).
Lambert as set forth above teaches all that is claimed except for expressly teaching
(re: claim 2) a first tappet assembly row extending between an upper end proximate one longitudinal end of the rigid frame and a lower end proximate an opposite longitudinal end of the rigid frame, the first tappet assembly row formed by two or more tappet assemblies that each extend horizontally across the space and between the elongate side members of the rigid frame and that are vertically displaced from one another such that:
 a first tappet assembly of the first tappet assembly row is at a highest vertical position with respect to the first tappet assembly row; and
 a second tappet assembly of the first tappet assembly row is located at a lowest vertical position with respect to the first tappet assembly row, wherein the screen is placed over the first tappet assembly row.
Maynard, however, teaches that it is well-known to configure a screening assembly with the tappet assemblies as claimed as said configuration improves screening efficiency by reducing the likelihood of screen blinding (fig. 3 showing two sets of tappet assemblies at different vertical heights; col. 2, 4, 5).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Lambert for the reasons set forth above.


Allowable Subject Matter
Claims 3-4 and 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 9, 2022